  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY EDWARDS,             )
                            )
     Petitioner,            )
                            )        CIVIL ACTION NO.
     v.                     )         2:18cv684-MHT
                            )              (WO)
WALTER MYERS, Warden,       )
et al.,                     )
                            )
     Respondents.           )

                         OPINION

    Pursuant to 28 U.S.C. § 2254, petitioner, a state

inmate, filed this lawsuit seeking habeas relief.       This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that this case be

transferred to the United States District Court for the

Southern District of Alabama.      There are no objections

to the recommendation.    After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

                          ***

    Accordingly, it is ORDERED as follows:
    (1) The magistrate judge's recommendation (doc. no.

4) is adopted.

    (2) This case is transferred to the United States

District   Court   for   the   Southern     District   of    Alabama

pursuant to 28 U.S.C. § 2241(d).

    The    clerk   of    the   court   is    DIRECTED       to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 11th day of October, 2018.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
